TYSON, J.
It will serve no purpose to consider in detail the numerous charges refused to the plaintiff. Every one of them were vicious. They were either confusing, -argumentative, misleading, singled out a particular fact, or misstated the law.
Of the numerous charges given at the request of defendant, it is only necessary to make reference to charge 9. All the others were so- obviously correct that no comment on them is needed. It is contended, however, that charge 9 was improper asi count A of the amended complaint sought a recovery for the wrongful or unlawful killing of the steer. In supj>ort of this contention it is said that defendant was- liable, if he “tolled” or led or coaxed the steer into the swollen stream or i-f he drove the steer into the stream by hallooing at it or by merely walking behind it or -by expedients adopted to merely frighten it so that it ran into the water where it perished. If the steer came to its death 'by being drowned, by reason of having gone into the stream on account of any one of these acts or means employed to get it into the water, it is urged, that the killing was wrongful or unlawful, but without violence on the defendant’s part. Assuming that defendant employed any one or all of these means t-o get the steer into the stream, his liability for its death would result from tlie violence of the water "which -destroyed it; and not from merely inducing it to go into the water. His liability beihg predicated solely upon the action of the water which drowned the steer, "which necessarily involved violence, the water may, accurately speaking, be said to have been the agency employed by him to kill the steer. The -charge was proper.
Affirmed.